        Case 2:20-cv-02586-GW-E Document 15 Filed 05/21/20 Page 1 of 2 Page ID #:150



 1                                 PROOF OF SERVICE
 2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3   I declare that: I am employed in the county of Los Angeles, California. I am over
     the age of eighteen years and not a party to the within cause; my business address is
 4   1888 Century Park East, Suite 1000, Los Angeles, California 90067.
 5   On May 21, 2020, I served the forgoing document(s), described as:
 6      1. PLAINTIFFS’ EX PARTE APPLICATION FOR ORDER STAYING
           CASE; MEMORANDUM OF POINTS AND AUTHORITIES IN
 7         SUPPORT THEREOF
 8      2. DECLARATION OF RONALD A. VALENZUELA IN SUPPORT
           OF PLAINTIFFS’ EX PARTE APPLICATION FOR ORDER
 9         STAYING CASE
10      3. [Proposed] ORDER
11                           SEE ATTACHED SERVICE LIST
12         (By Mail) I am “readily familiar” with the Firm’s practice of collection
           and processing correspondence for mailing. Under that practice, it
13         would be deposited with U.S. postal service on that same day with
           postage thereon fully prepaid at Los Angeles, California, in the
14         ordinary course of business. I am aware that on motion of the party
           served, service is presumed invalid if postal cancellation date or
15         postage meter date is more than one day after date of deposit for
           mailing in affidavit.
16
           (By Fax) By transmitting a true and correct copy thereof via facsimile
17         transmission.
18         (By Email) By transmitting true and correct copies thereof by
           electronic transmission
19
           (State) I declare under penalty of perjury under the laws of the State of
20         California that the above is true and correct.
21         (Federal) I declare that I am employed in the office of a member of the
           bar of this court at whose direction the service was made.
22

23   Executed on May 21, 2020, at Los Angeles, California.
24          Ronald A. Valenzuela                 /s/ Ronald A. Valenzuela
             Type or Print Name                              Signature
25

26

27

28


                                         PROOF OF SERVICE
       Case 2:20-cv-02586-GW-E Document 15 Filed 05/21/20 Page 2 of 2 Page ID #:151




 1                                    SERVICE LIST
 2   Cal-Tron Plating, Inc.                  Electronic Chrome & Grinding Co.,
 3
     Justin Panitchpakdi                     Inc.
     VAN NESS FELDMAN LLP                    Thomas P Schmidt
 4   3717 Mt. Diablo Boulevard, Suite 200    LAW OFFICES OF THOMAS P
 5   Lafayette, California 94549               SCHMIDT
     Tel.: (925) 282-8012                    900 Fulton Avenue, Suite 250
 6   Fax: (925) 284-0870                     Sacramento, California 95825
 7   jpanitchpakdi@vnf.com                   Tel.: (310) 962-9128
                                             tpjschmidt@gmail.com
 8
     Duncan Industries, Inc.                 Halliburton Energy Services, Inc.
 9   Aaron P. Allen                          William D. Wick
     GLASER WEIL FINK HOWARD                 WACTOR & WICK LLP
10
     AVCHEN &                                3640 Grand Avenue
11     SHAPIRO LLP                           Suite 200
12
     10250 Constellation Boulevard           Oakland, California 94610
     19th Floor                              Tel.: (510) 465-5750
13   Los Angeles, California 90067           bwick@ww-envlaw.com
14
     Tel.: (310) 282-6279
     Fax: (310) 556-2920
15   aallan@glaserweil.com
16   Mid-West Fabricating Co.                Santa Fe Rubber Products, Inc.
     Timothy C. Cronin                       David Van Riper
17
     THE CRONIN LAW GROUP                    VAN RIPER LAW
18   390 Bridge Parkway, Suite 220           1254 Irvine Boulevard, Suite 200
     Redwood City, California 94065          Tustin, California 92780
19
     Tel.: (415) 951-0166                    Tel.: (714) 731-1800
20   Fax: (415) 951-0167                     dave@vanriperlaw.com
     tcronin@crowlaw.com
21
     Sunrise Properties, LLC                 Vanowen Holdings, LLC
22
     Michael Vergara                         Thomas J. Weiss
23   SOMACH SIMMONS & DUNN                   WEISS & ZAMAN
     500 Capitol Mall, Suite 100             1925 Century Park East, Suite 2140
24
     Sacramento, California 95814            Los Angeles, California 90067
25   Tel.: (916) 446-7979                    Tel: (310) 788-0710
     Fax: (916) 446-8199                     Fax: (310) 788-0735
26
     mvergara@somachlaw.com                  tweiss@weisslawla.com
27

28


                                       PROOF OF SERVICE
